Citation Nr: 0814870	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for cluster 
headaches with photophobia prior to August 16, 2004, and in 
excess of 10 percent since August 16, 2004.  

2.  Entitlement to an initial compensable evaluation for 
post-operative ganglion cyst of the left wrist.

3.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1968 
and October 1972 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona which denied claims for increased rating for cluster 
headaches and right ear hearing loss.  In that same decision, 
the RO granted service connection and assigned a 
noncompensable evaluation for post-operative ganglion cyst of 
the left wrist, effective from February 22, 2002.

A July 2005 rating decision increased the evaluation of the 
veteran's cluster headaches with photophobia to 10 percent 
effective August 16, 2004.  Because the maximum benefit was 
not granted, the issue of entitlement to a higher evaluation 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran was afforded a travel Board hearing in January 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hearing loss of the left ear being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 16, 2004, the veteran's headaches with 
photophobia did not manifest on average one every two months 
or more.

2.  From August 16, 2004, and on the veteran's headaches with 
photophobia did not manifest on average once per month and 
were never productive of severe economic inadaptability.  

3.  The scar associated with the veteran's post-operative 
ganglion cyst of the left wrist is not manifested by a deep, 
unstable, painful scar; the scar associated therewith is 
superficial and barely perceptible, and does not measure 
greater 144 inches or greater or cause limitation of motion.

4.  The veteran's post-operative ganglion cyst of the left 
wrist is not manifested by ankylosis, limitation of palmar 
flexion in line with the forearm or dorsiflexion to less than 
15 degrees and there is no X-ray evidence of arthritis of the 
left wrist. 

5.  The veteran has hearing loss in the right ear with a 
Numeric Designation of I and hearing loss in the left ear 
with a Numeric Designation of I.


CONCLUSIONS OF LAW

1.  Prior to August 16, 2004, the criteria for a compensable 
evaluation for headaches with photophobia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.20, 4.124a, Diagnostic Code 8199-8100 (2007).

2.  From August 16, 2004, the criteria for an evaluation in 
excess of 10 percent for headaches with photophobia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.20, 4.124a, Diagnostic Code 8199-8100 
(2007).

3.  The criteria for an initial compensable evaluation for 
the veteran's post-operative ganglion cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.20, 4.71a, 4.118 Diagnostic Codes 5015-7819 
(2007).

4.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in May 2002, 
October 2003 and March 2006, thus ultimately providing 
adequate notice subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The March 2006 
notice notified the veteran that in order to substantiate an 
increased evaluation that he should provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in the severity of his service-
connected disability and the effect that worsening had on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Although complete notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, following the provision of notice.  
Moreover, any timing or content-related notice errors did not 
affect the essential fairness of the adjudication of the 
claims decided herein.  The veteran is represented by a 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disabilities, and an explanation for the decision reached.  
The veteran appeared at a hearing before the undersigned at 
which the veteran's representative questioned the veteran on 
the record regarding the symptomatology associated with his 
service-connected disabilities in accordance with the rating 
schedule.  In the Board's opinion, all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by Vazquez.   Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  As such, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The veteran has also appealed the initial grant of service 
connection for post-operative ganglion cyst of the left 
wrist.  While he received inadequate preadjudicatory notice 
in connection with that claim, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication on appeal.  Dunlap v. Nicholson, 21 Vet. App.  
112 (2007).  He was notified that his claim was awarded with 
an effective date of the date of claim.  He was provided 
notice how to administratively appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and he and his representative have demonstrated actual 
knowledge of what was required to substantiate a higher 
rating.  

VA has obtained the veteran's service medical records, VA 
records, and records Luke Air Force Base and the Maryvale 
Hospital.  He has been provided VA medical examinations in 
furtherance of substantiating his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
evidence relevant to the issues on appeal has been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Headaches with Photophobia

The veteran's service-connected headaches with photophobia 
are evaluated analogously under criteria in the rating 
schedule for evaluating the degree of disability resulting 
from migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8199-8100 (2007).  When a condition, such as headaches with 
photophobia, is encountered that is not listed in the rating 
schedule, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In this case, the 
criteria for evaluating migraine headaches is appropriate to 
rate the veteran's headaches with photophobia because the 
symptomatology associated with it includes occasional 
headaches.  See Pernorio v. Derwinski, 2 Vet. App. 625 
(1992). 

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(zero percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average of once per month over the last 
several months are rated as 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  38 C.F.R. 
§ 4.124a.  

In November 2002, the veteran was afforded a VA neurologic 
examination to address the severity of his service-connected 
cluster headaches with photophobia.  At the time the veteran 
reported that he was not then receiving any treatment for his 
headaches.  He described having right-sided headaches, 
associated with tearing of the right eye and runniness from 
the right nostril.  He reported typically having a cluster 
headache every six to eight months.  Examination revealed a 
pleasant, appropriate man with a generally good fund of 
knowledge and fluent speech.  Examination of the cranial 
nerves showed pupils measuring 6 mm, which were briskly 
reactive, with full fields, flat discs.  Extraocular 
movements were full and without nystagmus.  The rest of the 
cranial nerves appeared normal.  Motor and sensory testing, 
coordination, station and gait were entirely within normal 
limits.  The reflexes were 2+ and symmetric in the upper and 
lower extremities.  The toes were down-going.  The head did 
not demonstrate any bruits and there was no limitation of 
neck motion.  

The examiner found that it was reasonable to conclude that 
the veteran had a long-standing history of cluster headaches, 
dating back to his military service.  He further found that 
there was no apparent change in the frequency of his 
headaches and noted that the veteran was under no treatment 
for this condition and able to perform his usual and ordinary 
daily activities when he had these headaches.  He lastly 
noted that cluster headaches were typically difficult to 
control and usually much more severe than the veteran 
complained of.

June 2004 records from the Maryvale Hospital show that the 
veteran was in a motor vehicle accident at this time.  He 
reported neck and back pain following the accident.  He was 
treated with Motrin and muscle relaxers.  

On August 16, 2004, the veteran presented at the VA medical 
center complaining of unresolved headaches and inability to 
sleep since his motor vehicle accident in June 2004.  He 
reported that his headaches had increased in frequency and 
were occurring on a daily basis.  He described these 
headaches as right-sided, occurring from the neck to the 
forehead, and as throbbing in nature with a severity of 10 
out of 10.  He also stated that his right eye would water and 
his nose would run during his episodic headaches, which were 
further aggravated by light and noise.  
Follow up VA medical records show continued complaints of 
daily headaches and the same symptomatology as reported in 
August 2004.  In January 2005 he reported that his symptoms 
would occur three to five times per day and would last for 
twenty minutes to four hours.

A neurology outpatient note dated in July 2006 shows that the 
veteran had been prescribed valproic acid and Elavil.  The 
veteran reported that although he was not "clearly out of 
these headaches," he felt relatively better.

In an October 2006 personal statement the veteran related 
that his headaches had not gone away.  He further stated that 
his medication had not completely cured his headaches, but 
without the medication they would reappear two or thee times 
per day, otherwise with medication they would occur about two 
to three times per month.  He stated that his pain was 
"worse than ever."  

In May 2007, the veteran afforded another VA neurologic 
examination.  The examiner noted a history of right-sided 
headaches, with watering of the right eye and right nostril, 
with recurrent episodes of three or four times per day, 
lasting one-half hour to four hours for a period of weeks to 
months, punctuated by relief for as brief as two to three 
weeks and as long as a year.  At the time, the veteran 
reported that medication had reduced the pain from his 
headaches some eighty percent, but that there had been no 
change in his headaches.  The examiner summarized that there 
had been no appreciable change in his headaches, except that 
he had found substantial improvement from the use of valproic 
acid.

At his January 2008 Board hearing, the veteran testified that 
he would still get headaches "every couple months or so, 
every month or so."  He stated that his headaches were one-
sided, caused his eyes to water and nose to run, and would 
last as little as ten minutes, but sometimes up to two hours.   
He indicated that his headaches were responding fairly well 
to medication.  He also reported relief from insomnia due to 
medication.  He found that medication helped him "out quite 
a bit."  He stated that in previous years he had to take 
some time off from work, but not in the past couple of years 
due to the medication.  

The Board finds that prior to August 16, 2004, the veteran is 
not entitled to a compensable evaluation for his headaches 
with photophobia.  The November 2002 VA examination shows 
that the veteran experienced headaches and related 
symptomatology once every six to eight months.  Diagnostic 
Code 8100 requires a showing of prostrating attacks with 
greater frequency.  38 C.F.R. § 4.214a.  The first evidence 
pertaining to an increase in the frequency appears in an 
August 16, 2004, VA treatment note.  Accordingly, prior to 
this point the veteran is not entitled to a compensable 
evaluation.

From August 16, 2004, and forward the veteran is not entitled 
to an evaluation in excess of 10 percent for his headaches 
with photophobia.  The Board notes that following the June 
2004 motor vehicle accident the veteran's headaches increased 
in frequency, apparently occurring on a daily basis until 
medication tempered their frequency in July 2006; after this 
time, the veteran reported them occurring with less 
frequency.  His October 2006 personal statement shows 
occurrence of headaches two to three times per month.  The 
May 2007 VA examination showed periods of total relief from 
headaches for a period as long as a year.  At his January 
2008 hearing, the veteran testified to having headaches every 
couple of months or every month.  The Board notes the 
veteran's inconsistency in reporting the frequency of his 
headaches, and although it does not find him to lack 
credibility, it finds his statements made in furtherance of 
medical treatment more probative.  The credibility and weight 
to be attached to evidence are within the province of the 
Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. 1997).  Thus, although the veteran's headaches 
apparently occurred daily up until successful treatment in 
July 2006, they have not been shown to occur on average once 
per month and he has experienced periods of relief for a 
period of up to a year.  The veteran has not been shown to 
have migraine headaches with characteristic prostrating 
attacks occurring on an average of once per month over the 
last several months.  Although the veteran had taken some 
time off work for headaches prior to successful treatment, he 
has not done so since and at all times has remained employed.  
The veteran's disability picture more nearly approximates the 
criteria required for a 10 percent evaluation from August 16, 
2004, and forward.

Post-Operative Ganglion Cyst of the Left Wrist

The veteran's service-connected post-operative ganglion cyst 
of the left wrist (his dominant wrist) is evaluated as zero 
percent (noncompensably) disabling by analogy to 38 C.F.R. §§ 
4.71a and 4.118, Diagnostic Codes 5015-7819 (2007), based on 
findings that the veteran's symptoms were commensurate with 
degenerative arthritis and a scar.  The Note following 
Diagnostic Code 5015 provides that arthritis due to new, 
benign growths of bones is rated as degenerative arthritis 
under Diagnostic Code 5003 based on limitation of motion.  
See 38 C.F.R. § 4.71, Diagnostic Code 5015 (2007).  
Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  However, the notes 
following Diagnostic Code 5003 also specifically preclude 
assigning a compensable evaluation for arthritis based on X-
ray findings of new, benign growths of bones under Diagnostic 
Code 5015.  Id. 

Under Diagnostic Code 7819, the veteran's service-connected 
skin disability is rated either as disfigurement of the head, 
face or neck (under Diagnostic Code 7800), scars (under 
Diagnostic Codes 7801 to 7805), or based on the impairment of 
function.  To qualify for the minimum compensable evaluation 
of 10 percent disabling under these diagnostic criteria, the 
veteran's service-connected post-operative ganglion cyst of 
the left wrist must be deep or cause limited motion in an 
area exceeding 6 square inches (39 sq. cm.) under Diagnostic 
Code 7801; or it must be superficial and not cause limited 
motion in an area of 144 square inches (929 sq. cm.) or 
greater under Diagnostic Code 7802; or it must be superficial 
and unstable with frequent loss of the covering of skin over 
the scar and not associated with underlying soft tissue 
damage under Diagnostic Code 7803; or it must be superficial 
or painful on examination under Diagnostic Code 7804.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).

The Board notes that the veteran's service-connected post-
operative ganglion cyst of the left wrist also could be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 
5215 (2007), which provide disability evaluations for wrist 
ankylosis and limitation of motion, respectively.  To qualify 
for the minimum compensable evaluation of 30 percent 
disabling available under Diagnostic Code 5214 (wrist 
ankylosis) for major joints, the service-connected disability 
must be manifested by favorable ankylosis of 20 to 30 degrees 
of dorsiflexion.  The next higher evaluation of 40 percent 
disabling is available where the veteran's wrist ankylosis is 
in any other position except favorable.  Finally, the maximum 
evaluation of 50 percent disabling is available under 
Diagnostic Code 5214 where the veteran's ankylosis is 
unfavorable, is in any degree of palmar flexion, or is 
associated with ulnar or radial deviation. See 38 C.F.R. § 
4.71a, Diagnostic Code 5214.  An evaluation of 10 percent 
disabling is available under Diagnostic Code 5215 for 
limitation of motion of either wrist where the veteran's 
wrist is limited in palmar flexion in line with the forearm 
or whether the veteran's dorsiflexion is less than 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Further, the normal range of motion for the wrist is plantar 
flexion to 80 degrees and dorsiflexion to 70 degrees and 
ulnar deviation to 40 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

Ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45 and the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1996).  

A July 1974 service medical record notes a diagnosis of a 
small 1 cm. x 1 cm. ganglion cyst of the left wrist area.  
August 1974 clinical records reflect a ganglionectomy, with 
good healing following surgery and do not disclose any 
residuals associated therewith.  
A January 2000 VA treatment note shows a complaint of chronic 
left wrist pain and a diagnosis of synovial cyst.  It notes 
that the veteran was scheduled for left wrist exploration and 
cyst excision on January 2000.  

A November 2002 VA examination notes an original ganglion 
cyst scar of the left wrist, which was barely perceptible in 
the mid-volar wrist.  The examiner also noted a more recent 
2000 scar over the far lateral ulnar wrist, which the 
examiner opined was not a recurrence of the in-service 
ganglion cyst; it was a synovial cyst in a different area of 
the left wrist.  Range of motion of the wrist was normal and 
symmetrical, with dorsiflexion to 38 degrees, palmar flexion 
to 60 degrees, with equal ulnar and radial deviations.  

In the March 2003 rating action on appeal, the RO granted 
service connection and assigned a noncompensable evaluation 
for post-operative ganglion cyst of the left wrist, effective 
from February 22, 2002.

A September 2003 VA treatment note reflects a complaint of 
mild left wrist pain.  At the time, the veteran reported a 
contemporaneous fall after slipping on some orange juice.  X-
rays revealed no abnormalities or fracture.  

Of record is an October 2006 personal statement from the 
veteran.  In this statement, he stated that he was 
experiencing pain and cramping in the little finger around 
the surgical scar.  He also reported stiffness and numbness 
with frequent use.  He requested further VA examination of 
the left wrist.

In May 2007, the veteran was afforded a VA examination of his 
left wrist.  Physical examination revealed a well-healed 
volar surgical scar.  There was no tenderness to palpation.  
Capillary circulation of the fingers was normal.  Manual 
muscle strength testing was 5/5.  Tinel sign was negative 
with respect to the volar aspect for the median and ulnar 
nerves.  There was no swelling.  There were no complaints of 
pain on range of motion testing.  Dorsiflexion was initially 
to 55 degrees, and remained so with repetitive use.  Palmar 
flexion was initially to 68 degrees, and remained so with 
repetitive use.  Radial deviation was initially to 15 
degrees, and remained so with repetitive use.  Ulnar 
deviation was initially to 40 degrees and increased to 42 
degrees with repetitive use.  The examiner diagnosed status 
post two surgeries, volar aspect, for ganglion cyst.  He 
found slight to moderate functional impairment and no 
weakness, fatigability or incoordination.  EMG study revealed 
the left median sensory nerve, left ulnar sensory nerve and 
left ulnar molar nerve were all within normal limits; there 
was no evidence of left ulnar neuropathy.  

At his January 2008 hearing, the veteran related the 
aforementioned history of ganglionectomies, one in 1974 and 
one in 2001.  He also reported currently having stiffness and 
numbness of the hand, particularly in the right little 
finger.  He described that it would cramp up and he would get 
pain up and down his arm.  He also described difficulty 
grasping objects with the left hand.  He reported having 
difficulty bowling, lifting and writing.  He further stated 
that he thought the post-service ganglion was related to the 
in-service ganglion, due to its anatomical proximity to the 
latter.  

Initially, the Board must address the post-service occurrence 
of a ganglion cyst and ganglionectomy that the veteran 
alleges is related to his in-service ganglion cyst.  The 
veteran's assertion is not competent.  He is making an 
etiological statement, which he is not competent to do.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  On the 
other hand, the November 2002 VA examiner, a competent 
medical authority, specifically stated that the two are not 
related.  Accordingly, the Board does not find that the post-
service ganglion cyst and resultant ganglionectomy are to be 
evaluated.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Initially, with respect to the regulations pertaining to 
scarring, the veteran is not entitled to a compensable 
evaluation.  The evidence shows that the scar associated with 
the veteran's in-service ganglionectomy is not painful, deep 
and unstable, or that it is 144 square inches in area or 
grater or causes limited motion.  On examination, the scar 
associated with the veteran's post-operative ganglion cyst of 
the left wrist was barely perceptible and did not cause any 
limitation of motion.  The cyst at the time of his in-service 
ganglionectomy only measured 1 cm. x 1 cm.; thus the scar 
associated with this surgery could not possibly meet or 
exceed 144 square inches in area.  Accordingly, application 
of the regulations pertaining to scarring does not result in 
a compensable evaluation.  

Similarly, with respect to the diagnostic codes pertaining to 
orthopedic disability, the veteran is not entitled to a 
compensable evaluation.  As outlined above, there is no 
ankylosis of the veteran's left wrist.  He is able to move 
his left wrist in all planes.  See 38 C.F.R. § 4.118, 
Diagnostic Code 5214.  Likewise, with respect to limitation 
of motion, the evidence does not establish that the veteran's 
wrist is limited in palmar flexion in line with the forearm 
or whether the veteran's dorsiflexion is less than 15 
degrees.  Palmar flexion has been limited to 60 degrees at 
most.  Dorsiflexion has been limited to 38 degrees at most.  
See 38 C.F.R. § 4.118, Diagnostic Code 5215.  The Board notes 
that the veteran has complained of stiffness and numbness of 
the right little finger as well as difficulty grasping 
objects with the left hand, which he attributes to his 
ganglion cyst.  Nonetheless, the Board does not find any 
clinical evidence of this symptomatology.  VA examination 
does not note such symptomatology.  Similarly, the Board 
notes that under Diagnostic Code 5003 discussion of a 
compensable evaluation is not warranted because there is no 
X-ray evidence of arthritis of the left wrist.  For these 
reasons, the veteran is not entitled to a compensable 
evaluation for his post-operative ganglion cyst of the left 
wrist.  

Hearing Loss of the Right Ear

The veteran's service-connected hearing of the right ear is 
currently rated as noncompensably disabling under 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  The rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of hearing impairment range from zero to 100 
percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  Tables VI 
and VII are used to calculate the rating to be assigned. 38 
C.F.R. § 4.85 (2007).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b) (2007).

There are specific regulatory provisions addressing 
evaluation of service-connected hearing loss in one ear.  If 
impaired hearing is service-connected in only one ear, in  
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. §  3.383.  Compensation is 
payable for the combinations of service-connected and 
nonservice-connected hearing loss as if both disabilities 
were service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  Specifically, service connected hearing 
impairment in one ear compensable to a degree of 10 percent 
or more and nonservice-connected hearing impairment in one 
ear may be jointly evaluated if the nonservice-connected ear 
meets the  provisions of 38 C.F.R. § 3.385.  Id.  

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

On VA audiological testing in January 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
75
95
LEFT
10
20
25
25
25

Pure tone averages were 55 for the right ear and 24 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.

On VA audiological testing in May 2007, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
100
LEFT
20
25
25
25
30

Pure tone averages were 56 for the right ear and 26 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.

The veteran is not entitled to a compensable evaluation for 
hearing loss of the right ear.  Because his non-service 
connected ear does not meet the regulatory provisions for 
hearing loss for VA purposes, it is assigned a Roman numeral 
designation of I.  38 C.F.R. § 3.383.  With respect to 
results of the audiological evaluations listed above, the 
numeric designation for the veteran's right ear hearing loss 
is I.  38 C.F.R. § 4.85, Table VI.  These numerical 
designations, when applied to 38 C.F.R. § 4.85 Table VII, 
yield a noncompensable evaluation.  None of the puretone 
thresholds is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, therefore consideration 
under the highest numerical designation under either Table VI 
or Table VIa is not appropriate.  Accordingly, the claim must 
be denied.


ORDER

Entitlement to a compensable evaluation for cluster headaches 
with photophobia prior to August 16, 2004, and in excess of 
10 percent since August 16, 2004, is denied.  

Entitlement to an initial compensable evaluation for post-
operative ganglion cyst of the left wrist is denied.

Entitlement to a compensable evaluation for hearing loss of 
the right ear is denied.


REMAND

The veteran filed a service connection claim for hearing loss 
of the left ear in April 2002.  Service connection for this 
disorder had been denied by a prior and unappealed rating 
decision dated in March 1991.  The RO failed to apply the new 
and material evidence standard to the veteran's most recent 
claim and instead denied the claim on a de novo basis.  
Nonetheless, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996).  Therefore, regardless of the way in 
which the RO characterized this issue, the initial question 
before the Board is whether new and material evidence has 
been received to reopen this claim.

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen his 
claim of entitlement to service connection for hearing loss 
of the left ear.  Thus, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran with 
appropriate notice informing him of 
evidence and information that is necessary 
to reopen the claim of entitlement to 
service connection for left ear hearing 
loss.  In preparing the notice, look at 
the bases for the denial in the prior 
decision and provide the claimant with a 
notice letter that describes what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient in 
the previous denial.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


